UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4591


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER LAVERNE EZEKIEL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cr-00063-CCE-1)


Submitted: May 8, 2017                                             Decided: June 2, 2017


Before GREGORY, Chief Judge, and TRAXLER and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. McClellan, IVEY, MCCLELLAN, GATTON & SIEGMUND, LLP,
Greensboro, North Carolina, for Appellant. Ripley Rand, United States Attorney, Robert
A.J. Lang, Assistant United States Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Laverne Ezekiel appeals his conviction after pleading guilty to

possession of a firearm in furtherance of a drug trafficking crime. Ezekiel claims that the

district court erred by denying his motion to withdraw his plea. Finding no reversible error,

we affirm the district court’s judgment.

       We review the denial of a motion to withdraw a guilty plea for abuse of discretion.

United States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012). “A defendant has no

absolute right to withdraw a guilty plea, and the district court has discretion to decide

whether a fair and just reason exists upon which to grant a withdrawal.” United States v.

Bowman, 348 F.3d 408, 413 (4th Cir. 2003) (internal quotation marks omitted); see Fed.

R. Crim. P. 11(d)(2)(B). “The most important consideration in resolving a motion to

withdraw a guilty plea is an evaluation of the Rule 11 colloquy at which the guilty plea

was accepted.” Nicholson, 676 F.3d 376 at 384 (internal quotation marks omitted); accord

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).

       Having carefully reviewed the record, we conclude that Ezekiel entered his guilty

plea voluntarily and with the close assistance of competent counsel, and that the district

court was within its discretion to deny his motion to withdraw it. * Accordingly, we affirm

the judgment of the district court. We dispense with oral argument because the facts and




       *
         To the extent Ezekiel asserts a standalone claim of ineffective assistance of
counsel, he should raise that claim in a 28 U.S.C. § 2255 (2012) motion. See United States
v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).

                                             2
legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            3